FILED
                            NOT FOR PUBLICATION                             JAN 30 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEBRA HUBBLE,                                 No. 10-35912

             Plaintiff - Appellant,           D.C. No. 3:09-cv-766-ST

v.

MICHAEL J. ASTRUE,
Commissioner of Social Security,                    MEMORANDUM *

             Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                   Janice M. Stewart, Magistrate Judge, Presiding

                            Submitted January 13, 2012 **
                               Seattle, Washington

Before:      O’SCANNLAIN and RAWLINSON, Circuit Judges, and MOLLOY,
             District Judge***



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Donald W. Molloy, District Judge for the U.S. District
Court for the District of Montana, sitting by designation.
      October 6, 2010, United States Magistrate Judge Janice M. Stewart

affirmed the final decision of the Commissioner of Social Security

(“Commissioner”) denying Plaintiff Debra Hubble’s application for disability

insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401–433

(2008). Hubble appeals the decision. For the reasons discussed below, the

decision is affirmed. Because the parties are familiar with the facts of this case, we

restate them here only as necessary to explain our decision.

      Substantial evidence supports the ALJ’s rejection of the opinions of Dr.

Vradenburg, Hubble’s chiropractor. Dr. Vradenburg’s assessment that Hubble was

“fully disabled” was not consistent with the opinions of the other medical sources

who evaluated Hubble. Where medical opinions conflict, the ALJ must weigh the

credibility of the sources and resolve the conflict. Thomas v. Barnhart, 278 F.3d
947, 956–57 (9th Cir. 2002). The ALJ is entitled to give greater weight to opinions

from “acceptable medical sources,” SSR 06-03p, 2006 WL 2329939, *2, and his

conclusion that the other sources were more credible was not unreasonable,

Thomas, 278 F.3d at 956–57. To the extent that the ALJ was incorrect in stating

that Dr. Vradenburg did not perform a physical examination of Hubble and in his

interpretation of Dr. Vradenburg’s medical notes regarding Hubble’s ability to

control her pain with Ibuprofen, the error is harmless.



                                          2
      The ALJ provided specific, clear, and convincing reasons for rejecting

Hubble’s testimony about the extent of her symptoms. Rollins v. Massanari, 261
F.3d 853, 856–57 (9th Cir. 2001)(citing Reddick v. Chater, 157 F.3d 715, 722 (9th

Cir. 1998)). The ALJ reasonably concluded that Hubble’s ability to work with

similar impairments in the past undermines her claimed inability to work now.

Gregory v. Bowen, 844 F.2d 664, 666–67 (9th Cir. 1988). Additionally, the ALJ

found that Hubble’s actual activities are inconsistent with a finding of disability,

and that all the medical opinions besides Dr. Vradenburg’s support the conclusion

that Hubble is capable of sedentary work.

      Nor did the ALJ err in discounting the statement of Mindy Deter, Hubble’s

neighbor. It was based entirely upon Hubble’s self-reported symptoms, which the

ALJ had already discounted.

      The ALJ provided germane reasons to reject the 2005 third-party function

report completed by Hubble’s husband, Dan Hubble. The report had been edited

by another person, which called into question the credibility of the statements and

created inconsistencies within the report. The ALJ did not need to provide reasons

to reject Dan Hubble’s 2003 third-party function report because the report was

largely consistent with the ALJ’s determination of Hubble’s residual functional

capacity.



                                           3
      The ALJ properly considered Hubble’s obesity and pain disorder in his

determination. He listed both as severe medical impairments and gave significant

weight to medical source reports that considered how Hubble’s obesity and pain

disorder might exacerbate the extent of her symptoms. His conclusion that they

did not further impact her residual functional capacity was reasonable.

      The ALJ also properly determined that Hubble’s impairments do not meet or

equal Listing 1.02. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 1.02. The record does not

support Hubble’s contention that she was unable to ambulate effectively for a

period lasting longer than 12 months.

      Additionally, the ALJ did not err in finding that Hubble is capable of

performing her past relevant work. The ALJ properly relied on the vocational

expert’s testimony that Hubble could perform the work as it is generally performed

in the national economy, based on a hypothetical presenting Hubble’s residual

functional capacity. See Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1228

(9th Cir. 2009) (vocational expert opinion evidence is reliable if the hypothetical

“set[s] out all the limitations and restrictions of the particular claimant” (internal

quotation marks omitted)). Accordingly, substantial evidence supports the ALJ’s

conclusion at step four, and the ALJ was not required to reach step five.

      The ALJ did not provide specific reasons for rejecting the 2004 and 2008



                                            4
testimony of Dan Hubble, some of which conflicts with the ALJ’s residual

functional capacity determination. However, based on the totality of the evidence

in the record, we are convinced that no reasonable ALJ, even crediting Dan

Hubble’s testimony, could have reached a different disability determination. Stout

v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006).

      Accordingly, the ALJ properly considered or rejected the evidence in this

matter, and substantial evidence supports his findings.

      AFFIRMED.




                                          5